UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7292


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNE LEE PRICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:03-cr-70006-sgw)


Submitted:    January 7, 2009                 Decided:   January 13, 2009


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Lee Price, Appellant Pro Se.       Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wayne   Lee   Price    appeals   the    district    court’s    order

denying Price’s motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).           We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.            United States v. Price, No. 5:03-

cr-70006-sgw (W.D. Va. June 19 & July 14, 2008).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in     the   materials   before     the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2